EXHIBIT Cinnamon Jang Willoughby & Company Chartered Accountants A Partnership of Incorporated Professionals CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-139815) of Flexible Solutions International, Inc. of our report dated March 27, 2008, relating to the consolidated financial statements, which appears in this Form 10-KSB/A. /s/ Cinnamon Jang Willoughby & Company Cinnamon Jang Willoughby & Company Burnaby, Canada October
